                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 District of Alaska

U.S. District Court case number: 3:20-cv-00290-SLG

Date case was first filed in U.S. District Court: 11/17/2020

Date of judgment or order you are appealing:                       02/01/2021
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Sovereign Iñupiat for a Living Arctic, Alaska Wilderness League, Defenders of
  Wildlife, Northern Alaska Environmental Center, The Sierra Club, and The
  Wilderness Society


Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
Trustees for Alaska

1026 W. Fourth Avenue, Suite 201

City: Anchorage                               State: AK               Zip Code: 99501

Prisoner Inmate or A Number (if applicable):

Signature       s/Bridget Psarianos                                     Date Feb 2, 2021
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1 Case 3:20-cv-00290-SLG Document 45 Filed 02/02/21 PageRev.
                                                             1 of 12/01/2018
                                                                  3
                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Sovereign Iñupiat for a Living Arctic, Alaska Wilderness League, Defenders of
Wildlife, Northern Alaska Environmental Center, The Sierra Club, and The
Wilderness Society
Name(s) of counsel (if any):
Bridget Psarianos, Suzanne Bostrom, Brook Brisson, and Brian Litmans



Address: Trustees for Alaska, 1026 W. 4th Ave., Ste. 201, Anchorage, AK 99501
Telephone number(s): 907-433-2011, 907-433-2015, 907-433-2012, 907-433-2007
Email(s): bpsarianos@trustees.org, sbostrom@trustees.org, bbrisson@trustees.org
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes   No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Bureau of Land Management, U.S. Fish & Wildlife Service, U.S. Department of
the Interior, U.S. Army Corps of Engineers, Scott de la Vega, Chad Padgett

Name(s) of counsel (if any):
Caitlin Cipicchio, Rickey Turner



Address: U.S. Department of Justice, P.O. Box 7611, Washington, D.C. 20044
Telephone number(s): 202-305-0503, 303-844-1373
Email(s): caitlin.cipicchio@usdoj.gov, rickey.turner@usdoj.gov


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6 Case 3:20-cv-00290-SLG Document
                                   1 45 Filed 02/02/21 PageNew
                                                           2 of 12/01/2018
                                                                3
Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes   No
Appellees
Name(s) of party/parties:
ConocoPhillips Alaska, Inc.

Name(s) of counsel (if any):
Ryan P. Steen, Jason T. Morgan, James C. Feldman


Address: 600 University Street, Suite 3600, Seattle WA 98101
Telephone number(s): 206-624-0900
Email(s): ryan.steen@stoel.com, jason.morgan@stoel.com, james.feldman@stoel.com
Name(s) of party/parties:



Name(s) of counsel (if any):



Address:
Telephone number(s):
Email(s):
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6 Case 3:20-cv-00290-SLG Document
                                   2 45 Filed 02/02/21 PageNew
                                                           3 of 12/01/2018
                                                                3
